           Case 2:20-cv-00204-MRH Document 25 Filed 05/18/20 Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHANNA NEWMAN,                                )      Civil Action No. 2:20-cv-00204-MRH
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )
                                              )
POINT PARK UNIVERSITY,                        )
                                              )
       Defendant.                             )      Filed Electronically

                PLAINTIFF’S RESPONSE IN OPPOSITION TO
                 DEFENDANT POINT PARK UNIVERSITY’S
       MOTION TO DISMISS THE AMENDED COMPLAINT IN ITS ENTIRETY

       Plaintiff, by and through undersigned counsel, files this Response in Opposition to Defendant

Point Park University’s Motion to Dismiss the Amended Complaint in its Entirety, stating as

follows:

       1.      Plaintiff filed the Complaint in State Court and Defendant removed it to this Court.

ECF 1. Plaintiff admits that she is a professor and Department Chair. The removed Complaint is

moot as Plaintiff filed an Amended Complaint (ECF 15) which is the operative pleading.

       2.      Plaintiff admits only that she filed an Amended Complaint (ECF Doc. 15). The

remainder of Paragraph 2 consists of conclusions of law to which no response is required. To the

extent a response is required the averments in Paragraph 2 are denied for the reasons set forth in

Plaintiff’s Brief in Oppositions (ECF 24).

       3.      The averments in Paragraph 3 constitute conclusions of law to which no response is

required. By way of further answer, Defendant does not raise any failure to comport with Federal

Rules of Civil Procedure in its Brief in Support. To the extent a response is required the averments

in Paragraph 3 are denied.
         Case 2:20-cv-00204-MRH Document 25 Filed 05/18/20 Page 2 of 17




       4.      Paragraph 4 is denied as stated. The adverse actions at issue include, but are not

limited to, that Dr. Newman was removed from teaching her classes in the middle of the semester,

she was removed as Chair of the HSS Department and replaced by a male who did not engage in

protected activity, Point Park canceled her Spring 2019 400-level course, barred her from her office,

disabled her access to email, interfered with her assignment of courses in the Department, preempted

a scheduled department meeting to address the perils of advocacy and activism at the University

under the guise of social justice, ordered surveillance by a security guard when she was permitted

on one occasion to return to her office to retrieve materials for her defense, accused her of multiple

Title IX violations without proper justification, subjected her to repeated workplace investigations

and increased scrutiny, failed to conduct a timely investigation of her discrimination complaints even

though it promised to do so, and decreased her autonomy as Chair when it effectively forced Dr.

Newman for the foreseeable future to assign Dr. Ross, an alleged harasser of Dr. Newman located

in another department, to teach a course outside his area of expertise in her Department even though

he lacks the minimum degree required (a Masters) in the field. Am. Compl., ¶ 423. Plaintiff

remains subjected to (a) reduction in academic freedom in which Dr. Ross played a role (¶¶ 352-381)

and another unusual limitation which the administration foisted on her based on an anonymous

complaint (¶¶ 392-399), (b) prey to unsubstantiated charges, (c) degradation of her faculty and chair

roles, (d) excessive scrutiny, and (e) shunning (¶¶ 386-388), as well as (f) a hostile work

environment that the administration condones. Nor has PPU trained against the anti-Semitism and

anti-Zionism that have caused Plaintiff so much damage and distress. Id., ¶¶ 409-412. The

Administration found the word “Jews” problematic in the title of the proposed course and forced

her to change it or cancel. Id., ¶¶ 392-399. Defendant discriminated and retaliated against Plaintiff


                                                  2
         Case 2:20-cv-00204-MRH Document 25 Filed 05/18/20 Page 3 of 17




and subjected her to a hostile environment. Counts I-XII. Defendant violated her academic freedom,

breached its own policies on Title IX and anti-discrimination, and breached a mediation agreement.

Counts XIII-XVII. Plaintiff further brings claims for negligent supervision and intentional infliction

of emotional distress. Counts XVIII-XIX.

        5.      Plaintiff admits the averments set forth in Paragraph 5.

        6.      Paragraph 6 is denied. A plaintiff does not have to plead facts establishing a prima

facie case under McDonnell Douglas to survive a motion to dismiss. Swierkiewicz v. Sorema N.A.,

534 U.S. 506, 508 (2002). That framework defines the evidentiary burden at trial (or summary

judgment) of a case on circumstantial proofs; it does not establish any special pleading requirements

for discrimination. Id. At the motion to dismiss, a plaintiff need only “allege sufficient facts to raise

a reasonable expectation that discovery will uncover proof of her claims.” Connelly v. Lane Const.

Corp., 809 F.3d 780, 789 (3d Cir. 2016). The Amended Complaint meets this standard. See ECF15.

Plaintiff incorporates her Brief in Opposition.

        7.      Paragraph 7 is denied as stated. In holding that a paid suspension “without more”

could not be an adverse employment action, Jones v. SEPTA,796 F.3d 323, 32-26 (3d Cir. 2015), left

the door open to certain circumstances where a paid suspension plus additional evidence can be an

adverse employment action. Thourot v. Monroe Career & Tech. Inst., 2016 U.S. Dist. LEXIS

142962, at *14-15 (M.D.Pa. Oct. 17, 2016); see also Vay v. Huston, No. CV 14-769, 2016 WL

7324596, at *12–13 (W.D. Pa. Dec. 16, 2016) (a jury could find that paid suspension constituted an

adverse employment action). Plaintiff incorporates her Brief in Opposition.

        8.      Paragraph 8 is denied for the reasons set forth in Paragraph 7. In addition, Jones does

not apply to retaliation claims. Thourot, 2016 U.S. Dist. LEXIS 142962, at *14-15.


                                                   3
         Case 2:20-cv-00204-MRH Document 25 Filed 05/18/20 Page 4 of 17




        9.        Paragraph 9 is denied. The causal connection is established based on Plaintiff’s

allegations of timing, antagonism, and pretext. Plaintiff incorporates her Brief in Opposition,

Section III(B).

        10.       Paragraph 10 is denied. On a motion to dismiss, “no showing of proof is necessary”

and “even if the record ultimately produced no evidence of temporal proximity suggestive of

retaliation, that would not necessarily be fatal to [a plaintiff’s] claim.” Connelly, 809 F.3d at 792

n.11 (citing Robinson v. Se. Pa. Transp. Auth., 982 F.2d 892, 894 (3d Cir.1993)) (“The mere passage

of time is not legally conclusive proof against retaliation”). “Where the time between the protected

activity and adverse action is not so close as to be unusually suggestive of a causal connection

standing alone, courts may look to the intervening period for demonstrative proof, such as actual

antagonistic conduct or animus against the employee, or other types of circumstantial evidence, such

as inconsistent reasons given by the employer for terminating the employee or the employer’s

treatment of other employees, that give rise to an inference of causation when considered as a

whole.” Id. (citing Marra v. Phila. Hous. Auth., 497 F.3d 286, 302 (3d Cir. 2007)).

        11.       Paragraph 11 is denied as stated. Dr. Newman engaged in protected activity prior to

her October 2018 suspension when she complained to Point Park of the anti-Semitic activities of

Drs. Ross and Hines and the SJS program, Dr. A’s harassment of her for which she filed a Title IX

charge in December 2017, and Dr. Hines’ sexist behavior in 2014. Compl. ¶¶ 56-59, 248-252, 271,

317, 319, 320. A Jury could find that following Dr. Newman’s Title IX complaint the first

opportunity Point Park had to retaliate against her was when it received a complaint in October 2018.

See Lipschultz v. Holy Family Univ., 2017 U.S. Dist. LEXIS 23476, *21-24(E.D. Pa. Feb. 17, 2017)

(finding employer waited until the first opportunity it had to retaliate against plaintiff 14 months later


                                                    4
         Case 2:20-cv-00204-MRH Document 25 Filed 05/18/20 Page 5 of 17




when it fulfilled its requirements under a settlement agreement).

       After Dr. Newman’s complaints, Dr. Ross and Hines were antagonistic to her including

having her removed as GCS Coordinator, opposed her as Chair, and their hostility persisted into

2018. Compl. ¶¶ 38, 73. In addition, the October 2018 student complainant – Dr. Hines’ advisee

and Dr. Ross’ colleague in the BDS movement – was encouraged to file a Title IX charge against

Dr. Newman by Drs. Ross and Hines who improperly publicized the confidential charge to others

in the Administration. Id., ¶¶ 82, 217-18, 220-22, 329-31. At the time, Dr. Newman informed Ms.

Stefanko that the empty Title IX charge was a “set-up” by Drs. Ross and Hines. Id., ¶ 90-92. Such

ongoing antagonism supports Plaintiff’s causal connection. See Connelly, 809 F.3d at 792.

       12.     Paragraph 12 is denied as a conclusion of law. Plaintiff incorporates her Brief in

Opposition, Section III(A)(4).

       13.     Paragraph 13 regarding Plaintiff’s hostile work environment claims is admitted.

       14.     Paragraph 14 is denied. Plaintiff incorporates the discussion of her hostile work

environment claims in her Brief in Opposition, Section III(B).

       15.     Paragraph 15 is denied. With PPU’s support, Drs. Ross and Hines advocate militant,

hateful, and anti-Semitic/anti-Israel views inside and outside the classroom including the economic,

academic, and cultural boycott and the racist claim that Israel is an apartheid state. Compl. ¶¶ 19-23,

29-32, 42-44, 47, 228-230. Plaintiff repeatedly expressed her opposition to these teachings. Id., ¶¶

56, 58, 178, 343-44. Drs. Ross and Hines have boycotted Dr. Newman having her removed as GCS

Coordinator, ¶ 38, opposed her Chair candidacy, ¶ 53, and placed the Social Justice program in a

different department. Id., ¶ 64. In October 2018, a student under the influence of Drs. Ross and

Hines and involved in the BDS movement falsely accused Dr. Newman of a Title IX violation. Id.,


                                                  5
           Case 2:20-cv-00204-MRH Document 25 Filed 05/18/20 Page 6 of 17




¶¶ 79, 82, 83, 326. Immediately prior to filing the charge, the student consulted with both Drs. Ross

and Hines who improperly publicized the charge. Id., ¶¶ 217-18. This was the first time nationally

that BDS had used a Title IX sexual harassment charge against a Jewish and/or Israeli professor. Id.,

¶¶ 134-135. Without notice, PPU immediately suspended and banned Dr. Newman although the

University knew less drastic measures were available. Id., ¶¶ 164, 170-75.

       On October 16, 2018, the day Dr. Newman was suspended, current and former students

including the complainant conducted an electronic witch hunt to implore others to “bear witness”

against her. Compl. ¶¶ 188-202. Ms. McClelland ignored Dr. Newman’s report of the rape, made

an anti-Semitic remark to staff, and joked with Dr. Hines and others about Dr. Newman’s

suspension. Id., ¶ 154. Prior to the adjudication clearing Dr. Newman, PPU replaced her as Chair

(with Robbins a promoter of Ross), cancelled her Spring 2019 course – a requirement for the GCS

major – and funneled her students to Dr. Ross’s 100-level social justice course.

       In early December 2018, Dr. Newman made a complaint of race and national origin

discrimination. PPU pledged to conduct an investigation in accordance with anti-discrimination

policies but it failed to do so. Compl. ¶ 288. In January 2019, the student newspaper published an

article critical of Dr. Newman in which an assistant provost gave credence to the Title IX accusation

against her,1 blamed her for the effect on students from her removal, and claimed this cheated them

financially – an anti-Semitic trope. Id., ¶ 289-91. In February 2019, three or four students filed

another Title IX charge against her. Id., ¶¶ 304-05. PPU refused to provide any details about that



       1
         A “failure to quell rumors may be a factor to be considered in determining whether a
hostile work environment exists.” Swanson v. Livingston Cty., 270 F. Supp. 2d 887, 895 (E.D.
Mich. 2003), aff'd, 121 F. App'x 80 (6th Cir. 2005) (citing Spain v. Gallegos, 26 F.3d 439 (3d
Cir. 1994), and Jew v. University of Iowa, 749 F.Supp. 946 (S.D. Iowa 1990)).

                                                 6
           Case 2:20-cv-00204-MRH Document 25 Filed 05/18/20 Page 7 of 17




charge which to date has not been withdrawn. Id.

       Students have shunned Dr. Newman by evading her as a teacher and advisor. Some who took

the Spring 2019 course acted disrespectfully. With PPU’s consent some were allowed to graduate

without taking her required course.2 Id., ¶¶ 322-26. PPU had an associate provost attend a routine

meeting with a student and Dr. Newman. Faculty disrespected Dr. Newman by going around her as

Chair for sabbaticals and course assignments. In September 2019, PPU abruptly ended participation

in the mediation attended by Plaintiff and her counsel because she was under yet another

investigation. Id., ¶¶ 594-97. In November 2019, PPU settled a grievance initiated by Dr. Ross

against Dr. Newman undermining her authority to choose qualified instructors.3 The Administration

found the word “Jews” problematic in the title of the proposed course and forced her to change it

or cancel. Id., ¶¶ 392-399. The number enrolling in her courses has decreased dramatically, she has

lost control over the majoring students in the Department, and her scheduling and the direction of

the curriculum continue to be undermined. Id., ¶¶ 323-26. Plaintiff incorporates the discussion of

her hostile work environment claims in her Brief in Opposition, Section III(B).

       16.     Paragraph 16 is denied. Shunning and ostracism can support a hostile work

environment claim where as here it impacted the terms and conditions of employment. See EEOC

v. Wyeth, 302 F.Supp.2d 1041, 1070-1 (N.D. Iowa 2004) (shunning of employee forced to work



       2
        Shunning and ostracism can support a hostile work environment claim where as here it
impacted the terms and conditions of employment. See EEOC v. Wyeth, 302 F.Supp.2d 1041,
1070-1 (N.D. Iowa 2004) (shunning of employee forced to work alone, thereby increasing
workload, led to factual issue whether she suffered an adverse employment action).
       3
         The Jury may find PPU’s acquiescence to Dr. Ross against Plaintiff, its manager, went
against standard practice and point to an inference of discrimination. Colgan v. Fischer
Scientific, 935 F.2d 1407, 1422-23 (3d Cir. 1991).

                                                7
         Case 2:20-cv-00204-MRH Document 25 Filed 05/18/20 Page 8 of 17




alone, thereby increasing workload, led to factual issue whether she suffered an adverse employment

action). Plaintiff incorporates the discussion of her hostile work environment claims in her Brief in

Opposition, Section III(B).

       17.     Paragraph 17 is a conclusion of law to which no response is required. If a response

is deemed required, that paragraph is denied. Plaintiff incorporates the discussion of her hostile

work environment claims in her Brief in Opposition, Section III(B).

       18.     Paragraph 18 is denied. Plaintiff asserts breach of contract claims based on

Defendant’s violations of its own workplace policies which are outside the CBA. Defendant has the

burden to prove the asserted affirmative defense and can not prove it in a response to a motion to

dismiss. Plaintiff incorporates the discussion of her breach of contract claims in her Brief in

Opposition, Section III(C)-(E).

       19.     Paragraph 19 is denied. As Department Chair during the relevant period, Dr.

Newman was considered an academic administrator not covered by the Collective Bargaining

Agreement between Point Park and the Newspaper Guild of Pittsburgh/Communication Workers of

America, Local 38061, AFLCIO, CLC. Am. Compl., ¶ 118. Plaintiff’s breach of contract claims

are not based on the CBA; they are based on Defendant’s violation of its policies.

       20.     Paragraph 20 is denied as a conclusion of law. To the extent a response is deemed

required, Paragraph 20 is denied for the reasons set forth in Plaintiff’s Opposition Brief incorporated

herein. Plaintiff’s breach of contract claims are not based on the CBA; they are based on

Defendant’s violation of its policies. As a result, preemption does not apply to the facts alleged in

the Amended Complaint.

       21.     Paragraph 21 is denied as a conclusion of law. To the extent a response is deemed


                                                  8
           Case 2:20-cv-00204-MRH Document 25 Filed 05/18/20 Page 9 of 17




required, Paragraph 21 is denied for the reasons set forth in Plaintiff’s Opposition Brief incorporated

herein.

          22.   Paragraph 22 is admitted.

          23.   Paragraph 23 is a conclusion of law to which no response is required.

          24.   Paragraph 24 is a conclusion of law to which no response is required. To the extent

a response is deemed required, Paragraph 24 is denied for the reasons set forth in Plaintiff’s

Opposition Brief incorporated herein. In addition, contrary to Defendant’s argument, Plaintiff pled

that the Title IX Policy and the Policy Prohibiting Sexual Misconduct applied to her and constituted

a valid contract. Compl. ¶¶ 551-54, 584. Under Pennsylvania law, the provisions of an employee

handbook setting forth specific workplace procedures give rise to a unilateral contract between the

employer and the employee. Braun v. Wal-Mart Stores, Inc., 24 A.3d 875, 939 (Pa. Super. 2011).

Failure to adhere to personnel policies constitutes a viable breach. Braun, 24 A.3d at 958-9. Dr.

Newman alleged that Point Park communicated to her certain rights and procedures in the policies

at issue under which she performed her duties, and thereby making an enforceable contract. Id.

PPU’s failure to follow those policies, in turn, gives rise to her breach of contract claims. See id.

Courts have “recognized that where a claim for breach of contract is grounded on conduct other than

the alleged discriminatory conduct, that claim is not barred by the PHRA.” Belverena v. Cent.

Parking Sys., Inc., 2005 WL 2850343, at *2 (E.D. Pa. Oct. 31, 2005) (citing Brennan v. National

Telephone Directory Corp., 850 F.Supp. 331, 344-45 (E.D. Pa. 1994); Deramo v. Consolidated Rail

Corp., 607 F.Supp. 100 (E.D. Pa. 1985) (in age discrimination plaintiff’s breach of contract claim

was not preempted by the PHRA)). Because the breaches in Counts XIII and XVI are grounded on

violations of specific provisions of policies and not solely on discriminatory conduct, Plaintiff’s


                                                  9
        Case 2:20-cv-00204-MRH Document 25 Filed 05/18/20 Page 10 of 17




claims are not preempted. See Belverena, 2005 WL 2850343, at *2 (breach of contract claim not

preempted where based on implied contract to provide warning prior to termination); Brennan, 850

F.Supp. at 344-45 (breach of contract claim not preempted by PHRA where based on “defendants’

acts of firing plaintiff without following their own established procedures and policies”); Deramo,

607 F.Supp. at 102 (breach of contract claim not preempted by the PHRA to the extent it was

predicated on a detrimental reliance theory).

       25.     Paragraph 25 is a conclusion of law to which no response is required.

       26.     Paragraph 26 is admitted.

       27.     Paragraph 27 is denied. On May 24, 2019, the Parties entered into an Agreement to

Mediate and “agreed to participate in a Mediation (‘Mediation’) with Carole Katz as mediator.”

Compl. ¶¶ 594-95. Point Park breached a duty imposed by the Agreement to Mediate at the third

scheduled session when it declined to participate. Id. ¶¶ 596-97. Dr. Newman and her counsel sat

in Point Park’s lawyer’s offices for hours. Id., ¶ 598. Later, PPU announced that it stopped

participating due to a new undefined investigation of Dr. Newman. Id., ¶¶ 599-600. As a result of

the breach, Dr. Newman suffered damages including payment for mediator fees and attorney’s fees.

Id., ¶ 601. Plaintiff has stated a plausible claim for breach of the Agreement to Mediate. See Batoff

v. Charbonneau, 130 F. Supp. 3d 957, 965–67 (E.D. Pa. 2015); Bethlehem Area Sch. Dist. v. Zhou,

2012 WL 930998, at *1-3 (E.D. Pa. Mar. 20, 2012).

       28.     Paragraph 28 is a conclusion of law to which no response is required. To the extent

a response is deemed required, Paragraph 28 is denied for the reasons stated in Plaintiff’s Brief in

Opposition incorporated herein.

       29.     Paragraph 29 is a conclusion of law to which no response is required. To the extent


                                                 10
        Case 2:20-cv-00204-MRH Document 25 Filed 05/18/20 Page 11 of 17




a response is deemed required, Paragraph 29 is denied for the reasons stated in Plaintiff’s Brief in

Opposition incorporated herein.

        30.    Paragraph 30 is a conclusion of law to which no response is required. To the extent

a response is deemed required, Paragraph 30 is denied for the reasons stated in Plaintiff’s Brief in

Opposition incorporated herein including that the negligent supervision is not preempted by the

PHRA.

        31.    Paragraph 31 is admitted.

        32.    Paragraph 32 is a conclusion of law to which no response is required. To the extent

a response is deemed required, Paragraph 32 is denied for the reasons stated in Plaintiff’s Brief in

Opposition incorporated herein. Claims for intentional infliction of emotional distress based on

racial or sexual harassment are not barred by Worker’s Compensation Act under the personal animus

exception. Alers v. City of Philadelphia, 919 F. Supp. 2d 528, 561 (E.D. Pa. 2013);Williams v. U.S.

Airways, Inc., No. CIV.A. 06-4797, 2007 WL 2667981, at *2 (E.D. Pa. Sept. 5, 2007); Price v.

Philadelphia Elec. Co., 790 F.Supp. 97 (E.D.Pa. 1992). Here, Plaintiff alleges intentional infliction

of emotional distress because she has been targeted for adverse treatment by faculty, students, and

Point Park on account of her Jewish religion, ancestry, and ethnicity and Israeli national origin as

well as for retaliatory reasons. Compl. ¶¶ 13-15, 315.

        In order to prevail, a plaintiff must “demonstrate intentional outrageous or extreme conduct

by the defendant, which causes severe emotional distress to the plaintiff.” Frankhouser v. Clearfield

Cty. Career & Tech. Ctr., 2019 WL 1259570, at *15 (W.D. Pa. Mar. 19, 2019) (quoting Reeves v.

Middletown Athletic Ass'n, 866 A.2d 1115, 1122-23 (Pa. Super. Ct. 2004)). “[F]or allegations of

sexual harassment to rise to the level of extreme and outrageous conduct, courts have often required


                                                 11
        Case 2:20-cv-00204-MRH Document 25 Filed 05/18/20 Page 12 of 17




both sexual harassment and retaliation against the harassed employee.” Id., at *17 (citing Andrews

v. City of Phila., 895 F.2d 1469, 1487 (3d Cir. 1990)).

        Contrary to Defendant’s argument, Plaintiff alleged circumstances showing that Defendant’s

discriminatory and retaliatory conduct constitutes “outrageous or extreme conduct.” Dr. Ross with

Dr. Hines’ support advocates militant, hateful, and anti-Semitic/anti-Israel views inside and outside

the classroom including the economic, academic, and cultural boycott of Israel, the demonization

and deligitimization of that nation and racist claim that Israel is an apartheid state. Compl. ¶¶ 19-23,

29-32, 42-44, 47, 228-230. Dr. Newman, who is of Jewish ancestry, ethnicity, religion and Israeli

national origin as well as a Holocaust survivor, approached Dr. Ross about presenting a broader less

biased version of the Middle East but was refused. Id., ¶ 33. Drs. Ross and Hines have boycotted

Dr. Newman by having her removed as GCS Coordinator, ¶ 38, opposed her Chair candidacy, ¶ 53,

placed their Social Justice program in a different department away from Dr. Newman, ¶ 64, and

students and faculty mobilized by Dr. Ross have shunned, disrespected, and undermined Dr.

Newman as Chair. Id., ¶¶ 23, 45-46. Dr. Newman complained to Point Park that she had seen the

conflation of social activism with targeting of Jews and Israel, and that the Social Justice program

was a cover for anti-Semitism and very upsetting to her. Id., ¶ 56, 58. She also complained that Dr.

Ross’ teachings are anti-Semitic and had caused his students and other faculty to shun and disrespect

her. Id., ¶¶ 178, 332-34.

        In October 2018, a female student involved with Drs. Ross, Hines, and BDS who had

shunned Dr. Newman falsely accused her of a Title IX sexual misconduct violation leading to her

immediate suspension without any prior notice nor opportunity to respond. Compl. ¶¶ 79, 82, 83,

326. Prior to filing the complaint, the student consulted with Drs. Ross and Hines who then “used


                                                  12
        Case 2:20-cv-00204-MRH Document 25 Filed 05/18/20 Page 13 of 17




the complaint as part of their discriminatory and retaliatory campaign to discredit Dr. Newman and

to remove her from the University.” Id., ¶¶ 217-218. Dr. Newman broached to Ms. Stefanko that

the complaint was a set-up by Drs. Ross and Hines. Id., ¶ 92. Drs. Ross and Hines improperly

publicized the student’s confidential charge beyond the Title IX coordinator to upper level

administrators to predispose them to find against Dr. Newman. Id., ¶¶ 220-223. Dr. Ross falsely

claimed that Dr. Newman inserted herself as the student’s advisor for retaliation purposes. Id., ¶¶

222-25. Dr. Ross, with Point Park’s permission, cancelled Dr. Newman’s 400-level Spring 2019

course required for a GCS degree and encouraged students enrolled in that course instead to enroll

in his 100-level course in Social Justice. Id., ¶¶ 242-45. “As Dr. Newman informed Point Park, the

October 2018 situation involving Dr. Newman marked the first known time in American history

when a BDS proponent used Title IX against an Israeli and/or Jewish professor.” Id., ¶ 135.4

       The allegation of a Title IX sexual misconduct charge is enormously frightening in a

university as it can lead to a career-ending discharge even for a tenured full professor like Dr.

Newman, ¶¶ 128-36, 302-4, plus stigmatization, isolation, professional erosion, a reputation for anti-

feminism, softness on rape and constant scrutiny and investigation within a background of anti-

Semitism and anti-Israel animus.

       Plaintiff additionally was shocked and humiliated when PPU told her students first that class

was cancelled (¶ 87). During the ban, PPU allowed the investigation to drag on painfully (¶ 100).

She was not allowed to return to her office for evidence except with a uniformed security guard who



       4
        On October 16, 2018, a former Point Park student and acolyte of Dr. Ross who
accompanied him to trips to Palestine started a Facebook group of current and former students
revealing that Title IX is doing a full-scale investigation of Dr. Newman and imploring the group
to “bear witness” against Dr. Newman in any way they could. Compl. ¶¶ 188-202.

                                                 13
        Case 2:20-cv-00204-MRH Document 25 Filed 05/18/20 Page 14 of 17




escorted her out of the building where she had loyally worked for so long (¶ 182).

       In Fall 2018, Dr. Newman formally complained of discrimination. However, Point Park

failed to investigate and took no steps to protect her from further discrimination. Compl. ¶ 288. Drs.

Ross and Hines absorbed responsibilities for advising students in the GCS program and Dr. Newman

became isolated within that program she created. Id., ¶¶ 296-97. In January 2019, the student

newspaper ran an article highly critical of Dr. Newman and an Administrator blamed her for the

student impact felt by her mid-semester removal. Id., ¶ 289.5 In February 2019, students filed

another Title IX complaint against Dr. Newman. Id., ¶¶ 301-05. However, Point Park never

provided Dr. Newman with notice of the allegations nor an opportunity to respond. Id., ¶ 304. After

Dr. Newman’s return to her position as Chair she continues to be undermined by the Administration

and shunned by students and faculty. Id., ¶ 322. In April 2019, Dr. Newman sent a letter to

Assistant Provost Prida reiterating issues including that faculty improperly had gone around her as

Department Chair to have substitutions approved for required courses, that GCS students associated

with the Social Justice program exhibited coordinated shunning behavior and have avoided taking

her classes or were disrespectful during her Spring 2019 course. Id., ¶ 324. In September 2019, Dr.

Newman was suddenly charged with an undefined infraction that pretextually PPU used to stop the

mediation session. Dr. Newman is the only faculty member who has been under constant

investigations. Id., ¶ 382. As a result of Defendant's discriminatory and retaliatory actions, the

number of students enrolling in Dr. Newman’s course(s) has decreased dramatically, she has lost

control over the majoring students in her Department, and her scheduling and the direction of the


       5
        A student from one of her canceled classes posted a racist and sexist Rate My Professor
message that falsely stated that Dr. Newman “showed videos calling Muslims savages who are
destroying western civilization in a language class to educate us.” Compl. ¶ 287.

                                                 14
          Case 2:20-cv-00204-MRH Document 25 Filed 05/18/20 Page 15 of 17




curriculum continue to be undermined. Id., ¶¶ 323-26.

          Because Dr. Newman alleged unending invidious harassment and retaliation against her, her

allegations of racial, national origin, and religious harassment rise to the level of extreme and

outrageous conduct. See Frankhouser v. Clearfield Cty. Career & Tech. Ctr., 2019 WL 1259570,

at *17; Williams, 2007 WL 2667981, at *3; Price, 790 F.Supp at 100; EEOC v. Federal Express, 537

F. Supp. 2d 700 (M.D. Pa. 2005) (evidence of hostile work environment and employer’s failure to

remedy supported jury verdict in plaintiff’s favor on intentional infliction of emotional distress

claim).

          33.    Paragraph 33 is a conclusion of law to which no response is required. To the extent

a response is deemed required, Paragraph 33 is denied for the reasons stated in Plaintiff’s Brief in

Opposition incorporated herein.

          34.    Paragraph 34 is denied. For example, Plaintiff does not rely on the CBA for any of

her claims. The breach of contract claims are based on Defendant’s violations of its own policies

as pled in the Amended Complaint.

          35.    Paragraph 35 is denied as a conclusion of law.

          36.    Paragraph 36 is denied as a conclusion of law.

          37.    Plaintiff incorporates her Plaintiff’s Brief in Opposition to Defendant’s Motion to

Dismiss the Amended Complaint in its Entirety as if set forth at length herein.




                                                  15
Case 2:20-cv-00204-MRH Document 25 Filed 05/18/20 Page 16 of 17




                                   Respectfully Submitted,

                                   LIEBER HAMMER HUBER & PAUL, P.C.


                                   s/James B. Lieber
                                   James B. Lieber
                                   Pa. I.D. No. 21748
                                   Thomas M. Huber
                                   Pa. I.D. No. 83053
                                   1722 Murray Ave., 2nd Floor
                                   Pittsburgh, PA 15217
                                   (412) 687-2231 (telephone)
                                   (412) 687-3140 (fax)




                              16
       Case 2:20-cv-00204-MRH Document 25 Filed 05/18/20 Page 17 of 17




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 18, 2020, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send notification of such filing to the following:



                              Catherine S. Ryan (PA 78603)
                              cryan@reedsmith.com
                              David J. McAllister (PA 36729)
                              dmcallister@reedsmith.com
                              Mariah H. McGrogan (PA 318488)
                              mmcgrogan@reedsmith.com
                              Reed Smith LLP
                              225 Fifth Avenue, Suite 1200
                              Pittsburgh, PA 15222
                              Counsel for Defendant




                                                             s/James B. Lieber
                                                             James B. Lieber
                                                             Counsel for Plaintiff
